DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 6/14/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 9, 15, and 19 are objected to because of the following informalities:
In claim 9, line 4, “from a source sensor to during a training period” should read “from a source sensor during a training period.” 
In claim 15, line 3, “a forward mapping function” should read “the forward mapping function” based on apparent antecedent relation to “a forward mapping function” in line 5 of claim 9 from which claim 15 depends.
In claim 19, line 1, “is obtaining” should read “is obtained.”

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Referring to claim 1, it appears that the claim has recited insufficient structure for performing the recited function of “configured to output a signal indicative of torque of the impeller that is based on … a forward mapping function, wherein the forward mapping function is learned during a system training phase in which pairwise torque data from a torque sensor is forward mapped from acoustic data from the acoustic sensor.”  Paragraphs [0079] and [0082] of the specification teach, for example, that a data processor and/or neural network implements the training, however, claim 1 only requires the structures of an impeller, a motor, a housing and an acoustic sensor.  The specification and claims disclose the structure of an acoustic sensor as limited to vibration detection devices such as microphones and hydrophones that do not include processing components for implementing the forward mapping function.  Consequently, the claim does not appear to recite the requisite structure for performing the claimed function.  As such, the boundaries of the functional language are unclear because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim, i.e., an impeller, a motor, a housing and an acoustic sensor, so it is unclear whether the function requires some other structure or is simply a result of operating the measurement instrument.  Thus one of ordinary skill would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g).
Claim 1 is further rejected as indefinite based on the recitation in lines 8-9 of “pairwise torque data from a torque sensor is forward mapped from acoustic data from the acoustic sensor” because the meaning of “pairwise” in this context is unclear.  Based on the specification, it appears that “pairwise” refers to a correspondence between the “torque data” and the “acoustic data.”  Therefore, as best understood lines 8-9 are interpreted as “torque data from a torque sensor is forward mapped from acoustic data from the acoustic sensor that corresponds to the torque data.”
Claims 2-8 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from claim 1, in additional to any further 112(b) grounds of rejection set forth below.
Claim 5 is rejected as being indefinite based on the recitation in lines 2-5 of a “forward mapping function” and a “reverse mapping function” without adequate related structure (see discussion of claim 1 above) to generate or implement either the forward mapping function or the reverse mapping function.
In claim 5, lines 1-2, “wherein the acoustic sensor is further configured to output a signal indicative of torque of the impeller using a forward mapping function” renders claim 5 indefinite.  The characterization of the acoustic sensor as “further configured to output a signal indicative of torque of the impeller using a forward mapping function” appears to be a redundant subset of the characterization of the acoustic sensor in lines 6-7 of claim 1.  Therefore, the nature of the purported further characterization of the acoustic sensor in lines 1-2 is unclear. 
In claim 6, lines 1-2, “wherein, in response to the signal indicative of torque indicating a pump failure, disconnect power to the motor” renders claim 6 indefinite because it expresses an intended conditional result without any structural limitation to the system recited in claim 6 such that the scope of claim 6 is unclear. 
In claim 7, lines 1-2, “wherein, in response to the signal indicative of torque indicating an imminent pump failure, output an error signal” renders claim 7 indefinite because it expresses an intended conditional result without any structural limitation to the system recited in claim 7 such that the scope of claim 7 is unclear.
In claim 8, lines 1-2, “wherein, in response to the signal indicative of torque indicating an estimated pump lifespan, output a gradient signal of remaining life” renders claim 8 indefinite because it expresses an intended conditional result without any structural limitation to the system recited in claim 8 such that the scope of claim 8 is unclear.
Claim 18 is rejected as being indefinite based on the recitation in lines 5-8 of a “forward mapping function” without adequate related structure (see discussion of claim 1 above) to generate or implement the forward mapping function.
In claim 18, lines 7-8, “pairwise first physical parameter data from a first physical parameter sensor is forward mapped from second physical parameter data from the source sensor” renders claim 18 indefinite because the meaning of “pairwise” in this context is unclear.  Based on the specification, it appears that “pairwise” refers to a correspondence between the “first physical parameter data” and the “second physical parameter data.”  Therefore, as best understood lines 7-8 are interpreted as “first physical parameter data from a first physical parameter sensor is forward mapped from second physical parameter data from the source sensor that corresponds to the first physical parameter data.”
Claims 19-20 are rejected under 35 U.S.C. 112(b) by virtue of their dependence from rejected claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pedicini (US 2021/0056377 A1) in view of Katz (US 2019/010199 A1).

As to claim 9, Pedicini teaches “[a] method for measuring a physical parameter of a mechanical device ([0034]; Abstract), the method comprising: 
obtaining paired measurements of target data ([0006] collect test data for unmeasurable variables; [0055] collect data for variables to be estimated in real time)” “and source data ([0006] collect corresponding data for measurable variables; [0055] collect data for corresponding variables to be measured)” “during a training period ([0006]; FIG. 3A block 302, [0055]); 
generating a forward mapping function, based on the paired measurements, from the source data to the target data ([0055]); and 
interacting with the mechanical device to monitor the physical parameter via feedback from the source sensor that is forward mapped via the forward mapping function to the target sensor (FIG. 2 depicting virtual sensor 100 implemented in vehicle 200, [0052]; FIG. 3B, [0056]).”
Pedicini discloses collecting both target data (data to be estimated in real time) and source data (data measured during virtual sensor operation) but does not explicitly disclose using sensors to collect the target and source data and therefore does not explicitly disclose obtaining paired measurements of target data “from a target sensor” and source data “from a source sensor.”
Katz teaches obtaining target data “from a target sensor (FIG. 5 block 510, [0047])” and source data “from a source sensor (FIG. 5 block 515, [0047]).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Katz’s teaching of using sensors to capture target and source training data with the method disclosed by Pedicini such that the training data collected for to be estimated variables and the data collected for the variables measured during real time operation of the virtual sensor are collected at least in part by the use of sensors.  The motivation would have been to collect actual operational training data that incorporates operating condition factors thus enhancing ultimate real-world accuracy of the resultant sensor model as suggested by Ishida (US 2003/0158709 A1) (see [0047]).

As to claim 10, the combination of Pedicini and Katz teaches “[t]he method of claim 9 further comprising operating the mechanical device via feedback from the source sensor (Pedicini: FIG. 2; [0052] controller 34 for vehicle 200 may be configured to implement virtual sensor 100; [0056]) that is forward mapped via the forward mapping function to adjust the physical parameter (Pedicini: [0056]).”

As to claim 11, the combination of Pedicini and Katz teaches “[t]he method of claim 9,” but neither Pedecini nor Katz individually teaches “wherein the target sensor is a first and second target sensors, and the first target sensor is different than the second target sensor.”
However, in view of Pedecini’s teaching of collecting multiple different types of target data (Pedicini: [0050] and [0055] disclosing multiple different target data that are collected) and Katz’s teaching of using sensor obtained target data for training, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined Katz’s teaching of collecting target training data using sensors with Pedecini’s teaching of collecting multiple different types of target data resulting in the use of respective types of target sensors for each different type of target data to be collected.  The motivation would have been to effectuate collection of operational training data for each of the different target data types that incorporates operating condition factors thus enhancing ultimate real-world accuracy of the resultant sensor model.

As to claim 12, the combination of Pedicini and Katz teaches “[t]he method of claim 9,” but neither Pedecini nor Katz individually teaches “wherein the target sensor is multiple target sensors, and each target sensor measures a different physical parameter from all other of the multiple target sensors.” 
However, in view of Pedecini’s teaching of collecting multiple different types of target data (Pedicini: [0050] and [0055] disclosing multiple different target data that are collected) and Katz’s teaching of using sensor obtained target data for training, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined Katz’s teaching of collecting target training data using sensors with Pedecini’s teaching of collecting multiple different types of target data resulting in the use of respective types of target sensors for each different type of target data to be collected.  The motivation would have been to effectuate collection of operational training data for each of the different target data types that incorporates operating condition factors thus enhancing ultimate real-world accuracy of the resultant sensor model.

As to claim 13, the combination of Pedicini and Katz teaches “[t]he method of claim 9, wherein the source sensor is a first and second source sensors, and the first source sensor is different than the second source sensor (Katz: [0050]).” 

As to claim 14, the combination of Pedicini and Katz teaches “[t]he method of claim 9, wherein the source sensor is multiple source sensors, and each source sensor is configured to measure a different physical parameter from all other of the multiple source sensors (Katz: [0050]).” 

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pedicini in view of Katz as applied to claim 9 above, and further in view of Yoskovitz (US 2020/0182684 A1).

As to claim 16, the combination of Pedicini and Katz teaches “[t]he method of claim 9,” and Pedicini further teaches that the virtual sensor may be a pressure sensor (Pedicini: [0050]) but neither Pedicini nor Katz expressly teaches “wherein the target sensor is a pressure sensor and source sensor is an acoustic sensor.”
However, in view of Pedicini’s teaching that the virtual sensor may measure pressure ([0050]), and that the virtual sensor is trained to output that target data parameter (Pedicini: [0055]), it would have been obvious to one of ordinary skill in the art before the effective filing date, to have utilized a pressure sensor as target sensor in the method taught by Pedicini as modified by Katz.  The motivation would have been to effectuate implementation of the virtual sensor disclosed by Pedicini that measures pressure. 
The combination of Pedicini and Katz does not expressly teach that the source sensor is “an acoustic sensor.”
Yoskovitz discloses a method for monitoring machines in which the source sensor is “an acoustic sensor (FIG. 1, sensor module 110; [0260]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Yoskovitz’s teaching of using an acoustic sensor as a source sensor in the method taught by the combination of Pedicini and Katz.  The motivation would have been to use a source sensor type that measures physical characteristics known to map to machine operating health as disclosed by Sun, Shan-Bin et al. “A Data-Driven Response Virtual Sensor Technique with Partial Vibration Measurements Using Convolutional Neural Network,” School of Aerospace Engineering, Beijing Institute of Technology, 12 December 2017 (see page 7, 4. Numerical Examples, paragraph beginning with “To demonstrate the performance.”

As to claim 17, the combination of Pedicini and Katz teaches “[t]he method of claim 9,” and Pedicini further teaches that the physical parameter may be any of a number of possible target parameters “such as voltages, temperatures, pressures, etc. ([0050]).  However, neither Pedicini nor Katz expressly teaches “wherein the physical parameter includes a rotational speed, torque, electric current, RF intensity, RF frequency, or EMI associated with the mechanical device.” 
Yoskovitz discloses a method for monitoring machines in which the physical parameter being monitored includes rotational speed ([0290] and [0336]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have incorporated Yoskovitz’s teaching of rotational speed as a physical parameter to be monitored with the method taught by the combination of Pedicini and Katz.  The motivation would have been to track motor speed such that potentially harmful machine operating conditions such as overspeed can be detected as disclosed by Yoskovitz.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pedicini in view of Katz as applied to claim 9 above, and further in view of Yoskovitz (US 2020/0182684 A1) and Jiang (US 2021/0174019 A1).

As to claim 15, the combination of Pedicini and Katz teaches “[t]he method of claim 9, wherein the source sensor” “is configured to output a signal” “using a forward mapping function” as set forth in the grounds for rejecting claim 9.  The combination of Pedicini and Katz does not appear to expressly teach, that the source sensor is an “acoustic sensor” configured to output a signal “indicative of torque of an electric machine of the mechanical device” or that the acoustic sensor is further configured to output “an output signal that is indicative of the acoustic sensor using a reverse mapping function, wherein the reverse mapping function is learned during a system training phase in which pairwise torque data from a torque sensor is reverse mapped to acoustic data from the acoustic sensor.”
Yoskovitz teaches “wherein the source sensor is an acoustic sensor (FIG. 1 sensor module 110 mounted to machine 102; [0260]) that is configured to output a signal indicative of torque of an electric machine of the mechanical device ([0336] vibration parameters used for verifying over-speed/over-voltage condition).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Yoskovitz’s teaching that a source sensor may be an acoustic sensor configured to output a signal indicative of torque of an electric machine to the method taught by the combination of Pedicini and Katz.  Applying the method taught by the combination of Pedicini and Katz using known source sensor types such as acoustic sensors would have amounted to combining known elements in known ways to achieve predictable results.
The combination of Pedicini, Katz, and Yoskovitz does not appear to teach that the acoustic sensor is further configured to output “an output signal that is indicative of the acoustic sensor using a reverse mapping function, wherein the reverse mapping function is learned during a system training phase in which pairwise torque data from a torque sensor is reverse mapped to acoustic data from the acoustic sensor.”  However, the “reverse mapping function” is exactly the same as the forward mapping function in terms of how it is developed during training except for the direction of mapping between the target training data and the source training data.
Jiang teaches a system for training machine learning translation models that includes a bidirectional model including a source training data corpus and a target training data corpus and in which the source data is mapped to the target data in a forward translation process and in which the target data is mapped to the source data in a reverse translation process ([0005]-[0006] and [0036]-[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Jiang’s teaching of bidirectional model training to the method disclosed by the combination of Pedicini, Katz, and Yoskovitz such that the system implements the forward mapping training as disclosed by the combination of Pedicini, Katz, and Yoskovitz and further implements a reverse mapping training such that the acoustic sensor is further configured to output “an output signal that is indicative of the acoustic sensor using a reverse mapping function, wherein the reverse mapping function is learned during a system training phase in which pairwise torque data from a torque sensor is reverse mapped to acoustic data from the acoustic sensor.”  The motivation would have been to generate the reverse mapped acoustic data that can then be used to determine convergence of forward translation similarity and reverse translation similarity to further verify the accuracy of the forward translation/mapping as disclosed by Jiang.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoskovitz (US 2020/0182684 A1) in view of Pedicini (US 2021/0056377 A1) and in further view of Katz (US 2019/0101911 A1).

As to claim 18, Yoskovitz teaches “[a] system (FIG. 1 system 100) for measuring a first physical parameter ([0336] speed/voltage) comprising: 
a mechanical device configured to operate based on the first physical parameter (FIG. 1 machine 102, [0257] electrical motor 104 and pump 106); and 
a source sensor coupled with the mechanical device (FIG. 1 sensor modules 110 mounted to motor 104 and pump housing; [0260]) and configured to output a signal indicative of the first physical parameter that is based on a second physical parameter ([0336] vibration parameters used for verifying over-speed/over-voltage condition).”  
Yoskovitz teaching mapping sensed acoustic operating parameters to machine condition and the use of machine learning models implemented such as by server 160 in FIG. 1, but does not expressly teach that the source sensor is configured to output a signal indicative of the first physical parameter that is based on a second physical parameter “and a forward mapping function, wherein the forward mapping function is learned during a system training phase in which pairwise first physical parameter data from a first physical parameter sensor is forward mapped from second physical parameter data from the source sensor.”
However, “a forward mapping function, wherein the forward mapping function is learned during a system training phase in which pairwise first physical parameter data from a first physical parameter sensor is forward mapped from second physical parameter data from the source sensor” appears to relate entirely, in terms of generation and use, to structures disclosed in the specification (e.g., neural network and processor [0079] and [0082]) but not to the structures in claim 1 – the impeller, motor, housing, and acoustic sensor.  Consequently, the forward mapping function by which the acoustic signal is interpreted is not given patentable weight because it conveys a manner of use (e.g., manner of processing signals from the device) rather than a structural limitation of the recited device and therefore does not differentiate the recited structure from that disclosed by Yoskovitz. See MPEP 2114.II.
Nonetheless, and for the purpose of advancing prosecution, the Examiner notes that Pedicini discloses a virtual sensor system that includes “a forward mapping function ([0055]), wherein the forward mapping function is learned during a system training phase in which pairwise first physical parameter data” “is forward mapped from second physical parameter data ([0006]; FIG. 3A block 302, [0055]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to combine Pedicini’s teaching of using pairwise target/source datasets for developing a forward mapping function that is learning during a training phase in which target data is mapped from source data that corresponds to the target data to the system disclosed by Yoskovitz such that the Yoskovitz monitoring system including sensor module 110, data processing module 150, and server 160 in combination are configured to output a signal indicative of the first physical parameter that is based on a second physical parameter “and a forward mapping function, wherein the forward mapping function is learned during a system training phase in which pairwise first physical parameter data from a first physical parameter sensor is forward mapped from second physical parameter data from the source sensor.”  The motivation would have been to further leverage the machine learning capability of server 160 to provide direct mapping between acoustic emission data collected by sensor module 140 to torque indicative data such as overspeed/overvoltage of the motor to enhance detection of overspeed/overvoltage conditions.
Pedicini discloses collecting both target data (data to be estimated in real time) and source data (data measured during virtual sensor operation), but the combination of Yoskovitz and Pedicini does not explicitly teach using sensors to collect the torque and acoustic data and therefore does not explicitly teach the forward mapping function is learned during a system training phase in which pairwise first physical parameter data from a “first physical parameter sensor” is forward mapped from second physical parameter data “from the source sensor.”
Katz teaches obtaining target data from a target sensor (FIG. 5 block 510, [0047]) and source data from a source sensor (FIG. 5 block 515, [0047]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Katz’s teaching of using sensors to capture target and source training data with the method disclosed by Yoskovitz as modified by Pedicini such that the training data collected for to be estimated variables and the data collected for the variables measured during real time operation of the virtual sensor are collected at least in part by the use of sensors.  The motivation would have been to collect actual operational training data that incorporates operating condition factors thus enhancing ultimate real-world accuracy of the resultant sensor model as suggested by Ishida (US 2003/0158709 A1) (see [0047]).

As to claim 19, the combination of Yoskovitz, Pedicini and Katz teaches “[t]he system of claim 18, wherein the forward mapping function is obtaining via paired measurements (Pedicini: [0006] and [0055]) of target data from a target sensor (Katz: FIG. 5 block 510, [0047]) and source data from the source sensor (Katz: FIG. 5 block 515, [0047]) during a training period (Pedicini: [0006] and [0055]).” 

As to claim 20, the combination of Yoskovitz, Pedicini and Katz teaches “[t]he system of claim 19, wherein the” “source sensor is an acoustic sensor (Yoskovitz: FIG. 1 sensor module 110; [0260]).”
None of Yoskovitz, Pedicini and Katz expressly teaches that the target sensor is a pressure sensor.  However, Pedicini teaches the use of pressure sensors to monitor vehicles (Pedecini: [0002]) and that the target data may be pressure data (Pedicini: [0050]).  In view of Pedicini’s teaching that the target data is pressure data combined with Katz teaching of using sensor-obtained target data it would have been obvious to implement a pressure sensor as at least one type of target sensor.  The motivation would have been to expand the types of machine condition data that the source data can be mapped to thus increasing comprehensiveness of signal-mapped machine monitoring.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoskovitz (US 2020/0182684 A1) in view of Pedicini (US 2021/0056377 A1) and Katz (US 2019/0101911 A1), and in further view of Chen (US 2020/0130130 A1).

As to claim 1, Yoskovitz teaches “[a] system for operating a pump (FIG. 1 system 100 including pump 106) comprising: 
an impeller ([0515]); 
a motor coupled with the impeller and configured to create a torque on the impeller (FIG. 1 machine 102 includes electrical motor cooperatively coupled to pump 106, [0257]); 
a housing having an output port (FIG. 1 depicts pump housing having input/output ports) and configured to contain the impeller and a fluid (FIG. 1 depicted house contains pump components and fluid that would flow between the two ports); and 
an acoustic sensor coupled with the housing (FIG. 1 sensor module 110 mounted to pump housing; [0260]) and configured to output a signal indicative of torque of the impeller that is based on sound ([0336] vibration parameters used for verifying over-speed/over-voltage condition).”
Yoskovitz teaching mapping sensed acoustic operating parameters to machine condition and the use of machine learning models implemented such as by server 160 in FIG. 1, but does not expressly teach that the acoustic sensor is configured to output a signal indicative of torque of the impeller that is based on sound “and a forward mapping function, wherein the forward mapping function is learned during a system training phase in which pairwise torque data from a torque sensor is forward mapped from acoustic data from the acoustic sensor.”
However, “a forward mapping function, wherein the forward mapping function is learned during a system training phase in which pairwise torque data from a torque sensor is forward mapped from acoustic data from the acoustic sensor” appears to relate entirely, in terms of generation and use, to structures disclosed in the specification (e.g., neural network and processor [0079] and [0082]) but not to the structures in claim 1 – the impeller, motor, housing, and acoustic sensor.  Consequently, the forward mapping function by which the acoustic signal is interpreted is not given patentable weight because it conveys a manner of use (e.g., manner of processing signals from the device) rather than a structural limitation of the recited device and therefore does not differentiate the recited structure from that disclosed by Yoskovitz. See MPEP 2114.II.
Nonetheless, and for the purpose of advancing prosecution, the Examiner notes that Pedicini discloses a virtual sensor system that includes “a forward mapping function ([0055]), wherein the forward mapping function is learned during a system training phase in which pairwise” “data” “is forward mapped from” “data ([0006]; FIG. 3A block 302, [0055]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to combine Pedicini’s teaching of using pairwise target/source datasets for developing a forward mapping function that is learning during a training phase in which target data is mapped from source data that corresponds to the target data to the system disclosed by Yoskovitz such that the Yoskovitz monitoring system including sensor module 110, data processing module 150, and server 160 in combination are configured to output a signal indicative of torque of the impeller that is based on sound “and a forward mapping function, wherein the forward mapping function is learned during a system training phase in which pairwise torque data from a torque sensor is forward mapped from acoustic data from the acoustic sensor.”  The motivation would have been to further leverage the machine learning capability of server 160 to provide direct mapping between acoustic emission data collected by sensor module 140 to torque indicative data such as overspeed/overvoltage of the motor to enhance detection of overspeed/overvoltage conditions.
Pedicini discloses collecting both target data (data to be estimated in real time) and source data (data measured during virtual sensor operation), but the combination of Yoskovitz and Pedicini does not explicitly teach using sensors to collect the torque and acoustic data and therefore does not explicitly teach the forward mapping function is learned during a system training phase in which pairwise torque data from a “torque sensor” is forward mapped from acoustic data “from the acoustic sensor.”
Katz teaches obtaining target data “from a target sensor (FIG. 5 block 510, [0047])” and source data “from a source sensor (FIG. 5 block 515, [0047]).”  
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Katz’s teaching of using sensors to capture target and source training data with the method disclosed by Yoskovitz as modified by Pedicini such that the training data collected for to be estimated variables and the data collected for the variables measured during real time operation of the virtual sensor are collected at least in part by the use of sensors.  The motivation would have been to collect actual operational training data that incorporates operating condition factors thus enhancing ultimate real-world accuracy of the resultant sensor model as suggested by Ishida (US 2003/0158709 A1) (see [0047]).
None of Yoskovitz, Pedecini, and Katz expressly teaches that the target sensor is a torque sensor.  
Chen discloses a mechanical motion detection system in which a machine-learning model is trained using torque measurement data obtain from a torque sensor ([0043] and [0070]).
In view of Yoskovitz teaching that the target data (data to be mapped to) is indicative of torque and Katz teaching of collecting target training data via sensor, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined Chen’s teaching of a torque sensor for collecting training data with the system disclosed by Yoskovitz as modified by Pedicini and Katz to utilized a torque sensor to collect the target data such that the torque data that is mapped from the acoustic data is “from a torque sensor.”  The motivation would have been to effectuate mapping of the acoustic source data to the target torque-indicative data such as to more comprehensively detect the overspeed/overvoltage conditions sought to be determined as disclosed by Yoskovitz.

As to claim 2, the combination of Yoskovitz, Pedecini, Katz, and Chen teaches “[t]he system of claim 1, wherein the sound is airborne (Yoskovitz: [0447] disclosing that sensed parameters may include “acoustic emissions” in addition to “vibrations”) and the acoustic sensor is one or more microphone (Yoskovitz: [0459]).” 

As to claim 6, the combination of Yoskovitz, Pedecini, Katz, and Chen teaches “[t]he system of claim 1, wherein, in response to the signal indicative of torque indicating a pump failure (Yoskovitz: [0336] vibration parameters used for verifying over-speed/over-voltage condition; [0348]), disconnect power to the motor (Yoskovitz: [0286]).”  

As to claim 7, the combination of Yoskovitz, Pedecini, Katz, and Chen teaches “[t]he system of claim 1, wherein, in response to the signal indicative of torque indicating an imminent pump failure (Yoskovitz: [0336] vibration parameters used for verifying over-speed/over-voltage condition; [0348]), output an error signal (Yoskovitz: FIG. 1 alert 174; [0349].” 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoskovitz in view of Pedicini, and in further view of Katz and Chen as applied to claim 1 above, and further in view of Bangor (US 2018/0119692 A1).

As to claim 3, the combination of Yoskovitz, Pedecini, Katz, and Chen teaches “[t]he system of claim 1, wherein the sound is structure borne (Yoskovitz: [0447] disclosing that sensed parameters may include “vibrations” in addition to “acoustic emissions”) and the acoustic sensor is one or more” “microphones (Yoskovitz: [0459]).” 
None of Yoskovitz, Pedecini, Katz, and Chen expressly discloses one or more “contact microphones.”
Bangor discloses a plunger state estimation system that includes one or more “contact microphones ([0014] and [0023]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Bangor’s disclosed use of contact microphones to detect acoustic signals in the system disclosed by the combination of Yoskovitz, Pedecini, Katz, and Chen as such a combination of a known sensor option for detecting acoustic/vibration data would amount to combining known elements in known ways to achieve predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoskovitz in view of Pedicini, and in further view of Katz and Chen as applied to claim 1 above, and further in view of Nygaard (US 2021/0388837 A1).

As to claim 4, the combination of Yoskovitz, Pedecini, Katz, and Chen teaches “[t]he system of claim 1, wherein the sound is fluid borne (Yoskovitz: [0447] disclosing that sensed parameters may include “acoustic emissions” in addition to “vibrations”) but does not expressly teach “the acoustic sensor is one or more hydrophone.” 
Nygaard discloses a sensor system for monitoring a circulation pump system that includes a hydrophone as an acoustic sensor ([0015] and [0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Nygaard’s disclosed use of a hydrophone to detect acoustic signals in the system disclosed by the combination of Yoskovitz, Pedecini, Katz, and Chen as such a combination of a known sensor option for detecting acoustic/vibration data would amount to combining known elements in known ways to achieve predictable results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoskovitz in view of Pedicini, and in further view of Katz and Chen as applied to claim 1 above, and further in view of Jiang (US 2021/0174019 A1).

As to claim 5, the combination of Yoskovitz, Pedecini, Katz, and Chen teaches “[t]he system of claim 1, wherein the acoustic sensor is further configured to output a signal indicative of torque of the impeller using a forward mapping function” as set forth in the grounds for rejecting claim 1.  The combination of Yoskovitz, Pedecini, Katz, and Chen does not appear to expressly teach that the acoustic sensor is further configured to output “an output signal that is indicative of the acoustic sensor using a reverse mapping function, wherein the reverse mapping function is learned during a system training phase in which pairwise torque data from a torque sensor is reverse mapped to acoustic data from the acoustic sensor.”  However, the “reverse mapping function” is exactly the same as the forward mapping function in terms of how it is developed during training except for the direction of mapping between the target training data and the source training data.
Jiang teaches a system for training machine learning translation models that includes a bidirectional model including a source training data corpus and a target training data corpus and in which the source data is mapped to the target data in a forward translation process and in which the target data is mapped to the source data in a reverse translation process ([0005]-[0006] and [0036]-[0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Jiang’s teaching of bidirectional model training to the system disclosed by the combination of Yoskovitz, Pedecini, Katz, and Chen such that the system implements the forward mapping training as disclosed by the combination of Yoskovitz, Pedecini, Katz, and Chen and further implements a reverse mapping training such that the acoustic sensor is further configured to output “an output signal that is indicative of the acoustic sensor using a reverse mapping function, wherein the reverse mapping function is learned during a system training phase in which pairwise torque data from a torque sensor is reverse mapped to acoustic data from the acoustic sensor.”  The motivation would have been to generate the reverse mapped acoustic data that can then be used to determine convergence of forward translation similarity and reverse translation similarity to further verify the accuracy of the forward translation/mapping as disclosed by Jiang.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yoskovitz in view of Pedicini, and in further view of Katz and Chen as applied to claim 1 above, and further in view of Madsen (US 11,209,345).

As to claim 8, the combination of Yoskovitz, Pedecini, Katz, and Chen teaches “[t]he system of claim 1, wherein, in response to the signal indicative of torque indicating an estimated pump lifespan, output a” “signal of remaining life (Yoskovitz: [0311]).” 
The combination of Yoskovitz, Pedecini, Katz, and Chen does not appear to teach outputting a “gradient signal” of remaining life.
Madsen discloses a prognostics system for manufacturing products that includes outputting a gradient signal of remaining life (col. 7, lines 18-28).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Madsen’s teaching of generating a curve/gradient signal of remaining life with the system disclosed by the combination of Yoskovitz, Pedecini, Katz, and Chen.  The motivation would have been to utilize a known remaining useful life (RUL) representation that usefully indicates variations of RUL over a given timeframe as disclosed by Madsen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro V Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./             Examiner, Art Unit 2863

/DANIEL R MILLER/             Primary Examiner, Art Unit 2863